UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. Form10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-2745 Southern Natural Gas Company (Exact Name of Registrant as Specified in Its Charter) Delaware 63-0196650 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) ElPaso Building 1001 Louisiana Street Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Telephone Number: (713) 420-2600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ SOUTHERN NATURAL GAS COMPANY TABLE OF CONTENTS Caption Page PART I— Financial Information Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 9 Item3. Quantitative and Qualitative Disclosures About MarketRisk 14 Item4T. Controls and Procedures 14 PART II— Other Information Item1. Legal Proceedings 15 Item1A. Risk Factors 15 Item2. Unregistered Sales of EquitySecurities and Use of Proceeds 15 Item3. Defaults Upon Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Other Information 15 Item6. Exhibits 15 Signatures 16 Below is a list of terms that are common to our industry and used throughout this document: /d per day BBtu billion British thermal units When we refer to cubic feet measurements, all measurements are at a pressure of 14.73pounds per square inch. When we refer to “us,” “we,” “our,” or “ours,” we are describing Southern Natural Gas Company and/or our subsidiaries. i PARTI— FINANCIAL INFORMATION Item1.Financial Statements SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In millions) (Unaudited) Quarter Ended Nine Months Ended Sepember 30, September 30, 2008 2007 2008 2007 Operating revenues $ 123 $ 121 $ 411 $ 355 Operating expenses Operation and maintenance 49 44 134 118 Depreciation and amortization 13 14 40 39 Taxes, other than income taxes 7 7 21 20 69 65 195 177 Operating income 54 56 216 178 Earnings from unconsolidated affiliates 2 26 10 77 Other income, net 3 — 10 10 Interest and debt expense (17 ) (22 ) (56 ) (66 ) Affiliated interest income, net 2 5 12 14 Income before income taxes 44 65 192 213 Income taxes — 19 — 63 Income from continuing operations 44 46 192 150 Discontinued operations, net of income taxes — 6 — 15 Net income 44 52 192 165 Other comprehensive income — — — 1 Comprehensive income $ 44 $ 52 $ 192 $ 166 See accompanying notes. 1 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) (Unaudited) September 30, December31, 2008 2007 ASSETS Current assets Cash and cash equivalents $ — $ — Accounts and notes receivable Customer 6 5 Affiliates 43 89 Other 2 1 Materials and supplies 13 12 Other 16 11 Total current assets 80 118 Property, plant and equipment, at cost 3,577 3,448 Less accumulated depreciation and amortization 1,354 1,298 Total property, plant and equipment, net 2,223 2,150 Other assets Investments in unconsolidated affiliates 81 84 Note receivable from affiliate 133 378 Other 92 73 306 535 Total assets $ 2,609 $ 2,803 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities Accounts payable Trade $ 16 $ 29 Affiliates 8 3 Other 18 16 Current maturities of long-term debt — 34 Taxes payable 18 11 Accrued interest 18 24 Other 9 10 Total current liabilities 87 127 Long-term debt, less current maturities 909 1,098 Other liabilities 38 36 Commitments and contingencies (Note 5) Partners’ capital 1,575 1,542 Total liabilities and partners’ capital $ 2,609 $ 2,803 See accompanying notes. 2 SOUTHERN NATURAL GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities Net income $ 192 $ 165 Less income from discontinued operations, net of income taxes — 15 Income from continuing operations 192 150 Adjustments to reconcile net income to net cash from operating activities Depreciation and amortization 40 39 Deferred income taxes — 20 Earnings from unconsolidated affiliates, adjusted for cash distributions 3 54 Other non-cash income items (5 ) (4 ) Asset and liability changes 3 11 Cash provided by continuing activities 233 270 Cash provided by discontinued activities — 25 Net cash provided by operating activities 233 295 Cash flows from investing activities Additions to property, plant and equipment (107 ) (183 ) Net change in note receivable from affiliate 269 (111 ) Cash provided by (used) in continuing activities 162 (294 ) Cash used in discontinued activities — (25 ) Net cash provided by (used) in investing activities 162 (319 ) Cash flows from financing activities Net proceeds from issuance of long-term debt — 494 Payment to retire long-term debt (236 ) (470 ) Distributions to partners (159 ) — Net cash provided by (used in) financing activities (395 ) 24 Net change in cash and cash equivalents — — Cash and cash equivalents Beginning of period — — End of period $ — $ — See accompanying notes. 3 SOUTHERN NATURAL GAS COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation and Significant Accounting Policies Basis of Presentation We prepared this Quarterly Report on Form 10-Q under the rules and regulations of the United States Securities and Exchange Commission (SEC). Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S. generally accepted accounting principles. You should read this Quarterly Report on Form 10-Q along with our 2007 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. The financial statements as of September 30, 2008, and for the quarters and nine months ended September 30, 2008 and 2007, are unaudited. We derived the condensed consolidated balance sheet as of December31,2007, from the audited balance sheet filed in our 2007 Annual Report on Form10-K. In our opinion, we have made all adjustments, which are of a normal recurring nature, to fairly present our interim period results. Due to the seasonal nature of our business, information for interim periods may not be indicative of our operating results for the entire year. Effective November 1, 2007, we converted our legal structure into a general partnership in contemplation ofEl Paso Corporation’s (El Paso) formation of a new master limited partnership, El Paso Pipeline Partners, L.P. (MLP). In conjunction with the formation of El Paso’s MLP in November 2007, we distributed our 50 percent interest in Citrus Corp. (Citrus) and our wholly owned subsidiaries, Southern LNG, Inc. (SLNG) and Elba Express Company, LLC (Elba Express) to El Paso. We have reflected the SLNG and Elba Express operations as discontinued operations in our financial statements for periods prior to their distribution. Significant Accounting Policies The information below provides an update of our significant accounting policies and accounting pronouncements issued but not yet adopted as discussed in our 2007 Annual Report on Form 10-K. Fair Value Measurements. On January 1, 2008, we adopted the provisions of Statement of Financial Accounting
